Citation Nr: 1030553	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, claimed as secondary to service-
connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, claimed as secondary to service-
connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, claimed as secondary to service-
connected diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, claimed as secondary to service-
connected diabetes mellitus.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The issues of entitlement to service connection for peripheral 
neuropathy of the right upper extremity and peripheral neuropathy 
of the left upper extremity are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest during service, was not 
identified for many years after service separation, and is 
unrelated to the Veteran's time in service or to his service-
connected diabetes mellitus.

2.  Electrodiagnotic testing does not show that the Veteran has 
peripheral neuropathy of the right lower extremity.

3.  Electrodiagnotic testing does not show that the Veteran has 
peripheral neuropathy of the left lower extremity


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by active 
service, may not be presumed to have been so incurred, and is not 
proximately due to or the result of service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).

2.  Peripheral neuropathy of the right lower extremity was not 
incurred or aggravated by active service, may not be presumed to 
have been so incurred, and is not proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

3.  Peripheral neuropathy of the left lower extremity was not 
incurred or aggravated by active service, may not be presumed to 
have been so incurred, and is not proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  With respect to the 
Dingess requirements, in March 2006, the RO provided the Veteran 
with notice of what type of information and evidence was needed 
to establish disability ratings, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records.  
Further, the Veteran submitted written statements in support of 
his claims, and was provided an opportunity to set forth his 
contentions during his April 2007 Decision Review Officer (DRO) 
hearing. 

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in December 2005.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions obtained in this 
case are more than adequate with respect to the claims being 
adjudicated in this decision, as they are predicated on a full 
reading of the VA medical records in the Veteran's claims file.  
They consider all of the pertinent evidence of record and the 
statements of the appellant, and provide a complete rationale for 
the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  

Hypertension

The Veteran is claiming entitlement to service connection for 
hypertension, to include as secondary to his service-connected 
diabetes mellitus.  As indicated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, hypertension is defined as diastolic blood 
pressure predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is predominantly 
160 mm. or greater, with a diastolic blood pressure of less than 
90 mm.  

A review of the Veteran's service treatment records does not show 
that he was ever either diagnosed with or treated for 
hypertension while in service.  Furthermore, on his Report of 
Medical History completed in conjunction with his separation 
physical in April 1969, the Veteran denied having then, or having 
ever had, either high or low blood pressure; and at his 
separation physical the Veteran's systolic blood pressure was 134 
mm., while his diastolic blood pressure was 84 mm.

It is not entirely clear when the Veteran was first diagnosed 
with hypertension.  VA treatment records from as early as May 
1981 show a diagnosis of arterial hypertension.  In this regard, 
the Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the 
present case, however, the Veteran has not specifically endorsed 
a continuity of high blood pressure from the time of separation 
from service to the present time.  Rather, his primary contention 
is that his hypertension was caused by his diabetes mellitus.  

Moreover, as previously noted, a continuity of symptomatology has 
not been demonstrated by the post-service treatment record and 
the competent evidence does not causally relate the Veteran's 
current hypertension to his time on active military service.  For 
these reasons, a grant of service connection on a direct basis is 
not warranted.

The Board will now address the Veteran's claim of secondary 
service connection.  In the present case, the evidence clearly 
reflects current diagnoses of hypertension and diabetes mellitus.  
However, the competent evidence does not show that the Veteran's 
hypertension is either proximately due to or otherwise the result 
of his service-connected diabetes mellitus.  

The Veteran was afforded a VA examination in December 2005 to 
investigate the etiology of his diagnosed hypertension.  The 
examiner, after having reviewed the Veteran's claims file, opined 
that the Veteran's arterial hypertension was not related to his 
service-connected diabetes mellitus because his hypertension 
preexisted the presumed onset of his diabetes mellitus in 1997.

Because the December 2005 VA examiner's opinion was offered 
following a review of the claims folder and after an objective 
examination of the Veteran, it is found to be highly probative.  
Moreover, no other clinical evidence of record refutes that 
opinion.  

In fact, the Veteran's representative acknowledged in his brief 
that recent medical records did not appear to show any kidney 
problems as a result of the Veteran's diabetes mellitus.

The Veteran asserts that his hypertension was caused by his 
diabetes.  In this regard, he is competent to give evidence about 
what he experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms. See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, the fact remains that 
there is no documentation of diabetes mellitus until 1997; while 
the record clearly shows that his arterial hypertension was 
diagnosed as early as May 1981.  Thus, any assertion that the 
Veteran's diabetes preexisted the onset of his hypertension is 
simply not persuasive.  

Furthermore, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a competent 
opinion as to medical causation with regard to his hypertension.  
As such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT 
v. Brown, 9 Vet. App. 195, 201 (1996).

The Board has also considered whether presumptive service 
connection for chronic disease is warranted in the instant case.  
Under 38 C.F.R. § 3.309(a), cardiovascular-renal disease, to 
include hypertension, is regarded as a chronic disease.  However, 
in order for the presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within 1 year from the 
date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of hypertension within the applicable time period, 
the criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

In sum, the evidence does not demonstrate that the Veteran's 
currently-diagnosed hypertension is causally related to either 
his active military service or to his service-connected diabetes 
mellitus.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  As such, the appeal is denied.

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran also seeks service connection for peripheral 
neuropathy of the bilateral lower extremities.  Specifically, he 
asserts that he developed numbness in his left and right legs as 
a result of his service-connected diabetes mellitus.  

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  
	
	Here, the record does not reveal objective evidence of peripheral 
neuropathy in the bilateral lower extremities.  Despite the 
Veteran's contention that his treating physicians issued him a 
cane to assist in mobility as a result of peripheral neuropathy 
of the bilateral lower extremities, his VA treatment records do 
not list peripheral neuropathy among his active problems.  In 
fact, a March 2005 VA primary care follow-up note indicated that 
there was no gross motor or sensory deficit.  Specifically, 
examination of the sensation and pulses of the bilateral feet 
were normal.  
	
	Nevertheless, given the Veteran's assertions, he was afforded a 
VA peripheral nerves examination in December 2005.  The examiner 
acknowledged that there was possible early peripheral neuropathy, 
but he explained that in order to properly determine whether 
peripheral neuropathy was present electromyography (EMG) and 
nerve conduction velocity (NCV) tests should be conducted.  Such 
tests were conducted in January 2006, but revealed no evidence of 
peripheral neuropathy in the Veteran's lower extremities, as 
nerve velocities in the lower extremities were normal.  As such, 
the VA examiner issued an addendum concluding that there was no 
clinical evidence of peripheral neuropathy.  
	
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  

Here, as discussed in detail above, the record shows that the 
Veteran has never been actually diagnosed as having peripheral 
neuropathy of the bilateral lower extremities during the course 
of the entire appeal period.  Rather, there was only speculation 
that peripheral neuropathy might explain the Veteran's complaints 
of numbness in his lower extremities.  Given these complaints, 
electrodiagnostic testing was provided which confirmed that the 
Veteran did not have nerve disability in his lower extremities.  
As such, the end result is that McClain is not applicable in this 
case.

The Board is aware of the Veteran's frustration and has carefully 
considered his complaints of numbness in his lower extremities.  
While the Veteran may have been given a cane by VA, this fact 
alone is not evidence of a nerve disability impacting his lower 
extremities.  Appropriate medical testing was conducted which 
found that no nerve disability was impacting the Veteran's lower 
extremities.  

As such, the preponderance of the evidence is against the 
Veteran's claim, and the benefit of the doubt rule is therefore 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, the Veteran's appeal 
is denied.


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the right lower 
extremity, claimed as secondary to service-connected diabetes 
mellitus, is denied.

Service connection for peripheral neuropathy of the left lower 
extremity, claimed as secondary to service-connected diabetes 
mellitus, is denied.


REMAND

The Veteran also seeks entitlement to service connection for 
peripheral neuropathy of the right upper extremity and the left 
upper extremity.  As discussed above, he was afforded a VA 
peripheral nerves examination in December 2005, at which time the 
VA examiner diagnosed him with, "Possible early peripheral 
neuropathy."  However, the examiner recommended that EMG-NCV 
tests be conducted to ascertain whether peripheral neuropathy was 
present in any of the Veteran's extremities.  EMG and NCV tests 
were conducted in January 2006, however, only the Veteran's lower 
extremities were tested.  Relying on the results of these tests, 
the VA examiner issued an addendum concluding that there was no 
clinical evidence of peripheral neuropathy, but he did not 
differentiate between the lower and upper extremities.  

The Board notes that, although the VA examiner could properly 
base a conclusion that the Veteran did not have peripheral 
neuropathy of the bilateral lower extremities on the results of 
the January 2006 EMG-NCV tests, he could not use those tests to 
conclude that the Veteran did not suffer from peripheral 
neuropathy of the bilateral upper extremities, as they did not 
test his upper extremities.  Therefore, a remand is required in 
order to obtain a VA medical opinion with appropriate supporting 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (holding that it is the 'factually accurate, fully 
articulated, sound reasoning' for an examiner's conclusion that 
contributes probative value to a medical opinion); see also Stelf 
v. Nicholson, 21 Vet. App. 120 (2007).



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA 
treatment records dated from March 2006 to 
the present.
 
2.  After the above has been accomplished, 
the Veteran should undergo a VA peripheral 
nerves examination to determine whether he 
has peripheral neuropathy in his upper 
extremities.  The claims file should be made 
available to the examiner.  Any tests, 
including EMG-NCV tests, that are necessary 
to answer the posed question should be 
accomplished.  

The examiner should determine whether the 
Veteran has peripheral neuropathy in his 
upper extremities, and if so should 
specifically comment as to whether it is at 
least as likely as not (50 percent or 
greater) that such diagnosed peripheral 
neuropathy either began during or was 
otherwise caused by the Veteran's military 
service, or was caused or aggravated by the 
Veteran's service-connected diabetes 
mellitus.  A complete rationale for any 
opinion should be provided along with 
citation to medical literature.  Further, if 
the examiner cannot provide an opinion 
without resorting to mere speculation, he or 
she should state such and provide rationale 
for that conclusion.

3.	Following any further development that the 
RO deems necessary, the Veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


